EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Ollis on 02/01/2022.

The application has been amended as follows: 

Please amend the claims as follows:
Claim 1. (Currently Amended): A motor vehicle roof comprising: 
an annealed glass sheet having a thickness of less than 1.8 mm that has been annealed and configured to face an outside of the motor vehicle; 
a toughened glass sheet made of toughened glass and configured to face an inside of the motor vehicle; and-
 a thermoplastic interlayer joining the annealed glass sheet and the toughened glass sheet, wherein, 
a total thickness of the annealed glass sheet, the toughened glass sheet, and the thermoplastic interlayer is not greater than 3.96 mm, and a ratio of a thickness of the annealed glass sheet to a thickness of the toughened glass sheet is between 0.3 and 06.
Claim 19. (Canceled)

Reasons for Allowance
Claims 1-3, 5-18, and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires an annealed glass sheet having a thickness of less than 1.8 mm, a toughened glass sheet and a thermoplastic interlayer joining the annealed glass sheet and the toughened glass sheet, wherein a total thickness of the annealed glass sheet, the toughened glass sheet and the thermoplastic interlayer is not greater than 3.96 mm, and a ratio of a thickness of the annealed glass sheet to a thickness of the toughened glass sheet is between 0.3 and 0.6.
Winstanley (already on the record) is the closest prior art reference. Winstanley teaches a first glass ply 20, a second glass ply 40, and a PVB interlayer 30, corresponding to the claimed “thermoplastic interlayer”, joining the first glass ply and the second glass ply [0040]. Winstanley teaches that each of said glass plies can be annealed or toughened [0040]. In addition, Winstanley teaches that in order to avoid manufacturing issues, the thickness of each of the glass plies is between 1.6 mm to 2.1 mm (see table 1, [0097] and [0100]) (overlapping with the claimed range of “less than 1.8 mm” and the overall suitable thickness of the glazing unit is between 3.5 mm to 4.3 mm [0090] (overlapping with the claimed range of “not greater than 3.96”). Winstanley specifically teaches that mixed thicknesses can be used for the glass plies of the glazing unit where one glass ply is thicker than the other glass ply. For instance, among the examples of the thicknesses disclosed by Winstanley (Table 1), one glass ply can have a thickness of 1.6 mm, while the other glass ply has a thickness of 2.1 mm, which results in a thickness ratio of 0.76. 
Therefore, Winstanley fails to teach a ratio of a thickness of the annealed glass sheet to a thickness of the toughened glass sheet being between 0.3 and 0.6 as required by instant claim 1, while having a total thickness of the glazing unit not being greater than 3.96 mm.
Claims 2, 3, 5-18, and 20 are allowed for being dependent from claim 1.

Claim 21 is allowed for the same reason as discussed above. Claims 22 and 23 are allowed for being dependent from claim 21.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726